MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                                Feb 28 2018, 9:17 am
regarded as precedent or cited before any
                                                                         CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
R. Lee Money                                             Michael Cheerva
Greenwood, Indiana                                       Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Elizabeth Ann McQuinn,                                   February 28, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         29A05-1707-DR-1637
        v.                                               Appeal from the Hamilton
                                                         Superior Court
Michael Todd McQuinn,                                    The Honorable William J. Hughes,
Appellee-Respondent                                      Judge
                                                         The Honorable William P.
                                                         Greenaway, Special Judge
                                                         Trial Court Cause No.
                                                         29D03-0904-DR-543



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018     Page 1 of 28
[1]   This appeal is the latest chapter in the acrimonious and virtually constant

      litigation that has ensued following the 2010 dissolution of the marriage of

      Elizabeth McQuinn (Mother) and Michael Todd McQuinn (Father). Mother

      appeals from the trial court’s order disposing of numerous motions filed by the

      parties. Mother raises several issues, which we restate and reorder as follows:


              1. Did the trial court abuse its discretion in modifying child
              custody?


              2. Did the trial court abuse its discretion in finding Mother in
              contempt?


              3. Did the trial court abuse its discretion in declining to impute
              income to Father?


              4. Did the trial court abuse its discretion in awarding Father the
              right to claim tax exemptions for the parties’ children?


              5. Did the trial court abuse its discretion in restricting Mother’s
              significant other from being present during parenting time
              exchanges and the children’s extracurricular activities?


              6. Did the trial court abuse its discretion in awarding Father
              attorney fees?


[2]   We affirm.




      Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 2 of 28
                                         Facts & Procedural History1


[3]   Mother and Father have three children: a son, J.M., born in 1999; a daughter,

      M.M., born in 2001; and another daughter, H.M., born in 2005 (collectively,

      the Children). Mother filed her dissolution petition on April 16, 2009, and

      pursuant to a mediated settlement agreement adopted in March 2010, the

      parties shared joint legal custody of the Children, Mother was awarded physical

      custody, and Father was awarded parenting time in excess of that set forth in

      the Indiana Parenting Time Guidelines.


[4]   In July 2011, custody was modified to grant Mother sole legal custody of the

      Children and to provide that the parties would split physical custody equally on

      alternating weeks. Custody was modified again on July 30, 2013. At that time,

      Father was granted sole legal and physical custody of J.M. Mother was

      awarded primary physical custody of M.M. and H.M., and Mother and Father

      were awarded joint legal custody of the girls. Parenting time was ordered for

      both parents pursuant to the Parenting Time Guidelines, and it was ordered

      that all three of the Children were to be together for parenting time. In

      February 2014, parenting time was modified yet again pursuant to an agreed

      order, which provided that Mother’s parenting time with J.M. would remain




      1
       We note that Mother’s statement of facts contains a number of argumentative statements. We remind
      Mother’s counsel that the statement of facts in an appellate brief should be devoid of argument. See Minix v.
      Canarecci, 956 N.E.2d 62, 66 n.2 (Ind. Ct. App. 2011).

      Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018          Page 3 of 28
      unchanged, but Mother and Father would alternate physical custody of M.M.

      and H.M. on a weekly basis.


[5]   For reasons that are not entirely clear from the record, Mother’s relationship

      with J.M. and Father’s relationship with M.M. deteriorated greatly after the

      divorce, which led to problems with parenting time. Since his sixteenth

      birthday in July 2015, J.M. has refused to cooperate with parenting time or to

      see Mother at all. When Mother would come to his school to pick him up, he

      would avoid her and ride the bus to Father’s house. When Father would drop

      J.M. off at Mother’s house, J.M. would leave and walk several miles, even in

      inclement weather, to Father’s or a friend’s house rather than stay with Mother.

      Father imposed various punishments for J.M.’s defiance, all to no avail.


[6]   M.M. has also been uncooperative with parenting time with Father. On many

      occasions, when Father arrived to pick M.M. and H.M. up from Mother’s

      house, M.M. refused to come outside. When Father or his current wife would

      attempt to pick M.M. up from school, she would often not be present.


[7]   Father filed another motion to modify custody on May 31, 2016, as well as a

      motion for rule to show cause on June 10, 2016. On July 6, 2016, the trial

      court denied Father’s petition to modify, “reaffirm[ed] its prior order of custody

      in all respects”, reminded the parties that they were expected to abide by the

      court’s prior order, and ordered that Father’s parenting time with M.M. was to

      “be restarted immediately.” Appellant’s Appendix at 43. The trial court also

      found Mother in contempt for failing to provide Father with health insurance


      Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 4 of 28
      information for the Children as required and ordered her to pay $1,500 of

      Father’s attorney fees as a sanction. On July 7, 2016, Father filed another

      motion for rule to show cause alleging that Mother had not made M.M.

      available for parenting time the previous day as ordered.


[8]   Thereafter, on August 16, 2016, Mother’s significant other, Dewey Price,

      picked M.M. up from school on a day that Father was scheduled to have

      parenting time. This led to a confrontation between Father and Price in the

      school parking lot, which culminated in Price driving away with M.M. and the

      police being called. On August 18, 2016, Father filed an emergency motion for

      rule to show cause alleging that Mother had repeatedly defied court orders by

      concealing M.M. within her home during Father’s scheduled parenting time,

      including following the August 16 incident at M.M.’s school. A hearing was

      held on August 30, 2016, at the conclusion of which the trial court found

      Mother in contempt and imposed thirty days incarceration, with five days

      executed and the remainder suspended. The court further ordered that Father

      was to immediately exercise forty consecutive days of make-up parenting time

      with M.M. At the same hearing, the trial court found Price to be in direct

      contempt for signaling answers to Mother during her testimony, and he was

      ordered to serve forty-eight hours in jail as a sanction.


[9]   Both parties filed numerous additional motions and petitions. Those relevant

      to this appeal include: Mother’s and Father’s cross-petitions to modify custody

      and parenting time, Father’s motions for rule to show cause, Father’s petition to

      restrain Mother from having Price present during parenting time exchanges or

      Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 5 of 28
at the Children’s activities and schools, Father’s petition to modify child

support and tax exemptions, and Father’s request for attorney fees. Following a

four-day hearing, the trial court issued its order on all pending matters on July

3, 2017.2 In its order, the trial court awarded Father sole legal custody and

primary physical custody of all three of the Children. Mother was awarded

parenting time pursuant to the Guidelines with M.M. and H.M., and two hours

of supervised parenting time per week with J.M. The trial court recalculated

child support accordingly, and it further granted Father the right to claim the

tax exemptions for all three of the Children henceforth. Additionally, the trial

court granted Father’s request to restrain Mother from having Price present at

parenting time exchanges and the Children’s schools and activities, and it

further found Mother to be in contempt for discussing the litigation with M.M.

and for failing to abide by the previous court order regarding tax exemptions for

2014 and 2015. Finally, the trial court ordered Mother to pay $14,000 of

Father’s attorney fees. Mother now appeals. Additional facts will be provided

as necessary.


                                       Discussion & Decision




2
  Mother did not include this order in her appendix, instead filing it separately as an addendum to her brief.
Thus, we will cite the order separately as follows: July 3, 2017 Order. Mother has also failed to include a
number of relevant filings in her appendix. See Wilhoite v. State, 7 N.E.3d 350, 354-55 (Ind. Ct. App. 2014)
(noting that it is the appellant’s burden to provide us with an adequate record to permit meaningful appellate
review). We are permitted, pursuant to Indiana Evidence Rule 201(a), to take judicial notice of the “records
of a court of this state.” See Banks v. Banks, 980 N.E.2d 423, 426 (Ind. Ct. App. 2012) (explaining that judicial
notice may be taken at any stage of the proceedings, including on appeal), trans. denied. We have done so
where necessary.

Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018            Page 6 of 28
[10]   Where, as here, the trial court enters findings of fact sua sponte, the specific

       findings control only as to the issues they cover, while a general judgment

       standard applies to any issue upon which the court has not entered findings.

       Brinkmann v. Brinkmann, 772 N.E.2d 441, 444 (Ind. Ct. App. 2002). The

       specific findings will not be set aside unless they are clearly erroneous, and we

       will affirm the general judgment on any legal theory supported by the evidence.

       Hanson v. Spolnik, 685 N.E.2d 71, 76 (Ind. Ct. App. 1997), trans. denied. A

       finding is clearly erroneous when there are no facts or inferences drawn

       therefrom that support it. Id. at 76-77. In reviewing the trial court’s findings,

       we neither reweigh the evidence nor judge the credibility of the witnesses. Id. at

       77. Rather, we consider only the evidence and reasonable inferences drawn

       therefrom that support the findings. Id.


                                          1. Custody Modification


[11]   Mother first challenges the trial court’s decision to modify child custody. We

       review custody modifications for an abuse of discretion, with a preference for

       granting latitude and deference to our trial judges in family law matters. Kirk v.

       Kirk, 770 N.E.2d 304, 307 (Ind. 2002). In the initial custody determination,

       both parents are presumed equally entitled to custody, but a petitioner seeking a

       subsequent modification bears the burden of demonstrating that the existing

       custody should be altered. Id. When reviewing a trial court’s decision

       modifying custody, we may not reweigh the evidence or judge the credibility of

       the witnesses. Browell v. Bagby, 875 N.E.2d 410, 412 (Ind. Ct. App. 2007), trans.

       denied. Instead, we consider only the evidence most favorable to the judgment
       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 7 of 28
       and any reasonable inferences therefrom. Id. Importantly, we observe that our

       court’s deference to the trial court’s decision to modify custody is “a reflection,

       first and foremost, that the trial judge is in the best position to judge the facts, to

       get a feel for the family dynamics, to get a sense of the parents and their

       relationship with their children—the kind of qualities that appellate courts

       would be in a difficult position to assess.” MacLafferty v. MacLafferty, 829

       N.E.2d 938, 940-41 (Ind. 2005).


[12]   Indiana Code § 31-17-2-21 provides that a trial court may not modify a child

       custody order unless (1) the modification is in the best interests of the child and

       (2) there is a substantial change in one or more of the factors that the court may

       consider under I.C. § 31-17-2-8. I.C. § 31-17-2-8 provides that the trial court is

       to consider all relevant factors,3 including:


                (1) The age and sex of the child.


                (2) The wishes of the child’s parent or parents.


                (3) The wishes of the child, with more consideration given to the
                child’s wishes if the child is at least fourteen (14) years of age.




       3
         In her reply brief, Mother argues that the trial court was prohibited from considering factors other than
       those specifically enumerated in I.C. § 31-17-2-8. The statute, however, provides that the trial court must
       consider all relevant factors, including but not limited to those specifically set forth therein. To the extent
       that the trial court considered additional factors not listed in I.C. § 31-17-2-8, such consideration was not
       error.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018              Page 8 of 28
                (4) The interaction and interrelationship of the child with:


                         (A) the child’s parent or parents;


                         (B) the child’s sibling; and


                         (C) any other person who may significantly affect the
                         child’s best interests.


                (5) The child’s adjustment to the child’s:


                         (A) home;


                         (B) school; and


                         (C) community.


                (6) The mental and physical health of all individuals involved.


                (7) Evidence of a pattern of domestic or family violence by either
                parent.


                (8) Evidence that the child has been cared for by a de facto
                custodian . . . .


[13]   Mother claims that the trial court erred by failing to consider the statutory

       factors set forth above.4 In substance, however, she simply argues that the trial




       4
        To the extent that Mother argues that the trial court should have entered special findings with respect to
       each factor set forth in I.C. § 31-17-2-8, we note that Mother failed to request special findings. See In re

       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018           Page 9 of 28
       court did not weigh the factors and the evidence as she believes it should have.

       These arguments are nothing more than requests to reweigh the evidence,

       which we will not indulge on appeal.


[14]   The trial court made the following relevant findings with respect to its decision

       to modify custody:


                The [C]hildren’s age and continued struggles between the parties,
                among all other factors that the Court may consider, demonstrate
                a substantial and continuing change in circumstances that render
                the current custody arrangement unreasonable and no longer in
                the [C]hildren’s best interests. . . .


                The Court finds that changing custody to Father will result in
                more stability for the children emotionally and that Father is
                more likely to facilitate meaningful parenting time than Mother. .
                ..


[15]   Mother does not directly challenge these findings, and they are supported by the

       evidence.5 In addition to the Children’s ages and the increasingly contentious




       Marriage of Harpenau, 17 N.E.3d 342, 347 n.3 (Ind. Ct. App. 2014) (explaining that a trial court modifying
       custody is not required to enter special findings unless requested by a party).
       5
         Mother argues in her Reply Brief that the trial court was prohibited from considering evidence of events
       taking place before the July 6, 2016 order denying Father’s previous petition to modify custody. In support,
       Mother cites I.C. § 31-17-2-21(c), which provides that a “court shall not hear evidence on a matter occurring
       before the last custody proceeding between the parties unless the matter relates to a change in the factors
       relating to the best interests of the child as described by section 8 and, if applicable, section 8.5 of this
       chapter.” As the statutory language makes clear, I.C. § 31-17-2-21(c) does not absolutely restrict the trial
       court from considering evidence of events occurring before the last custody proceeding—such evidence may
       be considered if relates to a change in the factors relating to the best interests of the child set forth in I.C. § 31-
       17-2-8. To the extent the trial court might have considered evidence of events taking place prior to the July 6,
       2016 order, it was permitted to do so for the purposes of identifying the parents’ and the Children’s ongoing
       patterns of behavior and the current nature of their relationships and interactions. See also Parks v. Grube, 934
       N.E.2d 111, 117 (Ind. Ct. App. 2010) (finding no error in the consideration of facts occurring before previous

       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018                Page 10 of 28
       relationship between the parents, the wishes of the parents with respect to

       custody have also changed, given that both requested modification. Evidence

       was also presented that the relationship between J.M. and M.M. has suffered

       under the current custody arrangement—M.M. tends to identify with Mother

       and J.M. tends to identify with Father, and the hostility between the parents has

       driven a wedge between the two eldest children. The trial court was within its

       discretion to conclude that living in different homes every other week has

       contributed to the rift between J.M. and M.M.6


[16]   Although M.M. expressed a desire to live with Mother and M.M.’s counselor

       opined that moving in with Father was very likely to cause M.M. to suffer

       increased anxiety, the counselor further noted that M.M. had become “more

       resilient” since she began seeing her in the fall of 2016 and had developed skills

       to cope with her anxiety. Appellant’s Appendix at 58. The counselor further

       opined that the week-on, week-off parenting time schedule was very hard on all

       of the Children and that M.M. was likely to be “higher functioning” if she lived

       with Father because Father’s home offers more structure and guidance. Id.

       The counselor also stated that she believed Mother and M.M. spoke excessively

       about court and custody, to the point that the counselor implemented a rule




       custody order because the evidence was considered “in the context of its continuing effect on the Children”
       (emphasis in original)); Wiggins v. Davis, 737 N.E.2d 437, 441 (Ind. Ct. App. 2000) (finding no error in
       consideration of events occurring before the previous custody order because the events “had a connection to”
       subsequent events).
       6
           Neither party sought to modify custody of J.M.


       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018       Page 11 of 28
       whereby Mother and M.M. agreed to discuss these issues for no more than five

       minutes per day.


[17]   Additionally, H.M. told the guardian ad litem that she found the current

       custody arrangement difficult to manage and expressed a desire to live with

       Father full time. H.M. stated that Mother became angry with her when she

       said she wanted to live with Father, and one time when they were discussing

       the issue in the car, Mother slammed on the brakes in middle of traffic and

       began yelling at her. H.M. further stated that Mother told her “lies” about

       Father, claiming that Father put Mother in jail and wants to take H.M. away

       from Mother and never let her come back. Id. at 57. H.M. stated that she does

       not hear Father talk about Mother very much. H.M. also stated that Mother

       often works too late to help her with her homework and often got her to

       activities late. H.M. said she would prefer to live with Father because his house

       is cleaner, she knows her laundry will always be done, she will get to places on

       time, and because Father and her stepmother are always around to help her

       with her homework. All of these facts are sufficient to support the trial court’s

       order modifying custody.


                                                  2. Contempt


[18]   Mother next argues that the trial court abused its discretion in finding her to be

       in contempt. A determination of whether a party is in contempt of court is a

       matter within the trial court’s sound discretion, and we reverse only where there

       has been an abuse of that discretion. Richardson v. Hansrote, 883 N.E.2d 1165,


       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 12 of 28
       1171 (Ind. Ct. App. 2008). Our review is limited to considering the evidence

       and reasonable inferences drawn therefrom that support the trial court’s

       judgment. Piercey v. Piercey, 727 N.E.2d 26, 31 (Ind. Ct. App. 2000).


[19]   Contempt of court “involves disobedience of a court which undermines the

       court’s authority, justice, and dignity.” Srivastava v. Indianapolis Hebrew

       Congregation, Inc., 779 N.E.2d 52, 60 (Ind. Ct. App. 2002), trans. denied. There

       are two types of contempt—direct and indirect. Id. Mother was found to be in

       indirect contempt, which involves actions outside the trial court’s personal

       knowledge. In re Contempt of Wabash Valley Hosp., Inc., 827 N.E.2d 50, 61–62

       (Ind. Ct. App. 2005). “Willful disobedience of any lawfully entered court order

       of which the offender had notice is indirect contempt.” Francies v. Francies, 759

       N.E.2d 1106, 1118 (Ind. Ct. App. 2001), trans. denied.


[20]   In its July 3, 2017 order, the trial court found Mother to be in contempt on two

       separate grounds—for discussing custody issues with M.M. and for failing to

       abide by the order of the court regarding tax exemptions in 2014 and 2015.

       Mother challenges both findings, and we address her arguments in turn.


[21]   With respect to the first contempt finding, Mother does not dispute that she

       discussed the litigation with M.M. Indeed, M.M.’s counselor indicated that

       Mother and M.M. engaged in such discussion so excessively that she found it

       necessary to institute a rule that M.M. and Mother would be allowed to discuss

       such matters for no more than five minutes per day. On appeal, Mother argues

       that no court order prohibited her from engaging in such discussions with M.M.


       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 13 of 28
[22]   The trial court determined that Mother was prohibited from discussing the

       litigation with M.M. under Paragraph 7 of the mediated settlement agreement,

       which provides as follows:


               7. Non-disparagement: Each party shall totally and completely
               refrain from discussing the other with the children except in a
               manner which is supportive of or complimentary to the other.
               Each party shall refrain from any effort to alienate the children
               from the other parent, the absolute aim of the parents is to be a
               healthy and respectful relationship of the children with each
               parent. Disputes between the parents regarding the above shall
               be resolved between themselves and neither shall include the
               children in these disputes or their resolution.


       Appellant’s Appendix Vol. 2 at 5 (emphasis supplied). According to Mother, the

       last sentence of this paragraph refers only to the subject matter of Paragraph 7—

       in other words, Mother asserts the language “regarding the above” means that

       the parents were prohibited only from involving their children in disputes about

       disparagement or alienation. Id. We are unconvinced. Paragraph 7 was part of

       a larger mediated settlement agreement, and the preceding paragraphs

       addressed custody and other matters. The phrase “regarding the above” as used

       in Paragraph 7 encompasses disputes regarding the matters set out in all of

       those preceding paragraphs. Contrary to Mother’s argument on appeal, we see

       nothing ambiguous or indefinite about the order.


[23]   With respect to the contempt finding based on Mother’s failure to abide by a

       court order concerning tax exemptions, we note that at the relevant times, the

       order regarding tax exemptions provided that Mother would claim M.M. every

       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 14 of 28
       year, Father would claim J.M. every year, and Mother and Father would

       alternate claiming H.M., with Father claiming her in even-numbered years and

       Mother claiming her in odd-numbered years. Mother concedes that she

       claimed H.M. in 2014, a year in which Father was entitled to claim her.

       Mother argues, however, that her actions were not willful. Mother claims that

       her tax preparer mistakenly claimed H.M., and that once Mother became aware

       of the mistake, she offered to file an amended return. But by the time of the

       hearing in this matter, Mother still had not done so. Mother suggests that the

       onus was on Father to instruct her on how he wanted her to resolve the

       problem, but the court order regarding tax exemptions spoke for itself.


[24]   Mother also argues that the trial court’s contempt finding relating to her 2015

       tax return is “totally unsupported by evidence and is completely contrary to

       direct evidence presented to the court.” Appellant’s Brief at 26. In his October

       25, 2016 motion for rule to show cause7 relating to the tax exemptions, Father

       asserted that his 2015 tax return was rejected because Mother had already

       claimed J.M. in violation of the court’s order. Father also testified to this

       effect. Nevertheless, Mother directs our attention to Exhibit E, which is a copy

       of a 2015 tax return prepared on her behalf in which only M.M. is claimed as a

       dependent. It is apparent, however, that Exhibit E is an amended tax return.

       Indeed, it is dated November 14, 2016—approximately three weeks after Father

       filed his motion for rule to show cause. Moreover, Exhibit F, a Form 1040X



       7
           We have taken judicial notice of this motion because it was omitted from Mother’s appendix.


       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018          Page 15 of 28
       Amended Income Tax Return for 2015 prepared on Mother’s behalf, is also

       dated November 14, 2016, and it reflects that the return was amended to

       “change . . . exemptions for dependents, remove [J.M.]” Exhibits, Vol. 6,

       Respondent’s Exhibit F. It is therefore apparent that Mother had claimed J.M.

       as a dependent in her original 2015 tax return, which does not appear to have

       been entered into evidence. This was in violation of the court order, which

       provided that Father would claim J.M. every year. Further, as Mother testified

       at the hearing, she had not yet filed her amended tax return for 2015.

       Accordingly, the trial court’s contempt finding was supported by the evidence.


                                            3. Income Imputation


[25]   Mother also argues that the trial court abused its discretion in calculating the

       parties’ respective child support obligations because it declined to impute

       income to Father based on his current wife’s contributions to household

       expenses. Under the income shares model set forth in the Indiana Child

       Support Guidelines, the cost of supporting the children is apportioned between

       the parents according to their means, and the overarching premise is that

       children should receive the same portion of parental income after a dissolution

       that they would have received had the family remained intact. Glover v.

       Torrance, 723 N.E.2d 924, 936 (Ind. Ct. App. 2000). A trial court’s calculation

       of child support is presumed valid, and we will review its decision only for an

       abuse of discretion. Thompson v. Thompson, 811 N.E.2d 888, 924 (Ind. Ct. App.

       2004), trans. denied. An abuse of discretion occurs if the trial court’s decision is



       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 16 of 28
       clearly against the logic and effect of the facts and circumstances presented or if

       the court has misinterpreted the law. Id.


[26]   “When fashioning a child support order, the trial court’s first task is to

       determine the weekly gross income of each parent.” Ratliff v. Ratliff, 804 N.E.2d

       237, 245 (Ind. Ct. App. 2004). “Weekly gross income” is defined to include not

       only actual income from employment, but also potential income if the parent is

       unemployed or underemployed and, as is relevant here, imputed income from

       in-kind benefits. Id. See also Ind. Child Support Guideline 3(A). With respect

       to in-kind benefits provided by a subsequent spouse, the commentary to the

       guidelines provides as follows:


               Whether or not income should be imputed to a parent whose
               living expenses have been substantially reduced due to financial
               resources other than the parent’s own earning capabilities is also
               a fact-sensitive situation requiring careful consideration of the
               evidence in each case. It may be inappropriate to include as
               gross income occasional gifts received. However, regular and
               continuing payments made by a family member, subsequent
               spouse, roommate or live-in friend that reduce the parent’s costs
               for rent, utilities, or groceries, may be the basis for imputing
               income. If there were specific living expenses being paid by a
               parent which are now being regularly and continually paid by
               that parent’s current spouse or a third party, the assumed
               expenses may be considered imputed income to the parent
               receiving the benefit. The marriage of a parent to a spouse with
               sufficient affluence to obviate the necessity for the parent to work
               may give rise to a situation where either potential income or
               imputed income or both should be considered in arriving at gross
               income.



       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 17 of 28
       Child Supp. G. 3(A), cmt. d.


[27]   On appeal, Mother argues that under the Guidelines, “[t]o ignore in-kind

       benefits [in the form of a subsequent spouse’s income] is just as erroneous as if a

       trial court were to ignore a regular paycheck earned from regular and steady

       employment and find that despite the regular paycheck a parent had no income

       from that employment.” Appellant’s Brief at 21-22. A review of the relevant case

       law reveals that the matter is not as clear-cut as Mother would have us believe.


[28]   In Gilpin v. Gilpin, 664 N.E.2d 766, 767 (Ind. Ct. App. 1996), this court reversed

       the trial court’s child support order due to its failure to consider evidence of the

       contribution of the mother’s subsequent spouse toward the mother’s monthly

       expenses. Specifically, the court reasoned as follows:


               The evidence discloses that Brenda’s monthly expenses are
               approximately $2,400.00. Of this amount, her subsequent spouse
               contributes one-half, or roughly $1,200.00. Testimony also
               disclosed that included in this amount is Brenda’s subsequent
               spouse’s contribution towards mortgage payments on a house
               which she owned prior to her remarriage. The trial court
               improperly failed to consider this evidence in its calculation of
               Brenda’s income for purposes of her petition.


       Id.


[29]   In Glass v. Oeder, 716 N.E.2d 413, 417-18 (Ind. 1999), on the other hand, our

       Supreme Court found no error in the trial court’s failure to impute income

       based on a subsequent spouse’s contributions to living expenses. The court

       noted that the subsequent spouse’s contributions presumably freed up

       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 18 of 28
       additional money for the support of the children and could properly be

       considered in calculating the mother’s gross weekly income. The court noted

       further, however, that “the trial court found no imputed income from Oeder’s

       spouse after balancing these factors and others[.]” Id. The court found no error

       in the trial court’s weighing of these factors. Id.


[30]   This court had occasion to address the issue again in Carmichael v. Siegel, 754

       N.E.2d 619 (Ind. Ct. App. 2001). Although the court reversed on another basis,

       it nevertheless discussed the mother’s subsequent spouse’s income because the

       issue was likely to arise on remand. Id. at 630. The court cautioned that

       “[g]reat care should be taken on remand if the trial court does decide to impute

       income” based on her subsequent spouse’s contributions to her expenses. Id.

       The court discussed Gilpin and Glass, and provided the following guidance:


               We conclude that when a trial court chooses to impute income to
               a parent based upon expenses paid by his or her current spouse,
               there should be some consideration of the parent’s historical
               expenses before remarriage and how much of those expenses
               have now been assumed by the current spouse. . . .


               If there were expenses being paid by Mother prior to her
               remarriage that are now being paid by her current husband, that
               benefit may be considered. In that instance, Mother’s remarriage
               has in fact “freed up” money for child support that was not
               previously available, and such payments may be imputed as
               income because they have reduced Mother’s cost of living from
               what it was before remarriage.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 19 of 28
       Id. at 631. Taken together, Gilpin, Glass, and Carmichael make it clear that trial

       courts have considerable discretion in determining whether to impute income

       based on a subsequent spouse’s income.


[31]   Father is a self-employed auto mechanic. In the past, he has made about $1000

       per week, but due to economic reversals in the automotive industry, his income

       has dropped to $529 per week.8 Father’s wife is an attorney, and their joint

       adjusted gross income for 2015 was $91,041. Mother has not directed our

       attention to any evidence concerning Father’s historical expenses before his

       remarriage and the extent to which those expenses have been assumed by his

       wife. Thus, it is unclear whether Father’s remarriage has in fact “freed up”

       additional funds. Indeed, based on the evidence presented, it appears that

       Father’s monthly expenses increased significantly following his remarriage.

       Specifically, he and his wife purchased a new home and their mortgage

       payment is approximately $5000 per month. Mother’s Exhibit 2 indicates that

       that Father and his wife’s expenses regularly exceed their income, and Father

       testified that they have had to use a line of credit on their house to pay living

       expenses.


[32]   We must also note that the record reflects that Mother has not paid the

       mortgage on her primary residence since at least 2012, and she recently

       inherited a second home, which she testified that she planned to either sell, rent,



       8
        Father testified that he is not currently paying himself any income from his business, but he listed this
       amount as potential income.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018           Page 20 of 28
       or use as a “weekend home” for herself and the Children. Transcript Vol. 2 at

       219. Although Mother has not paid rent or a mortgage for several years, the

       trial court declined to impute income to her on that basis. See Glass, 716 N.E.2d

       at 417 (affirming the trial court’s decision to impute income to the father on the

       basis that he lived rent-free in his family home, which resulted in reduced living

       expenses and freed up money for support of the children). It appears to us that

       the trial court’s decision not to impute income to either parent was an attempt

       to balance the equities in a situation where the precise value of the in-kind

       benefits each parent received was uncertain. Such balancing is a matter

       squarely within the trial court’s discretion, and we will not second-guess its

       decision in that regard.


                                              4. Tax Exemptions


[33]   Mother also argues that the trial court abused its discretion in granting Father

       the right to claim all three of the Children as exemptions on his income tax

       returns going forward. Specifically, Mother argues that trial court failed to

       consider the relevant factors set forth in in the Indiana Child Support

       Guidelines. Child Support Guideline 9 provides, in relevant part, as follows:


               Development of these Guidelines did not take into consideration
               the awarding of the income tax exemption. Instead, it is required
               [that] each case be reviewed on an individual basis and that a
               decision be made in the context of each case. . . .

               A court is required to specify in a child support order which
               parent may claim the child(ren) as dependents for tax purposes.


       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 21 of 28
               In determining when to order a release of exemptions, it is
               required that the following factors be considered:
                      (1) the value of the exemption at the marginal tax rate of
                      each parent;


                        (2) the income of each parent;


                        (3) the age of the child(ren) and how long the exemption
                        will be available;


                        (4) the percentage of the cost of supporting the child(ren)
                        borne by each parent;


                        (5) the financial aid benefit for post-secondary education
                        for the child(ren);


                        (6) the financial burden assumed by each parent under the
                        property settlement in the case; and


                        (7) any other relevant factors, (including health insurance
                        tax subsidies or tax penalties under the Affordable Care
                        Act).


[34]   Mother argues that the trial court’s failure to enter findings explaining its

       decision to award the exemptions to Father amounts to reversible error. We

       again note that in the absence of a Trial Rule 52 request, the trial court was not

       required to enter special findings and conclusions thereon. If Mother wished to

       have specific findings, she should have requested them. Further, in reviewing a

       general judgment, we will presume the trial court followed the applicable law




       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 22 of 28
       and affirm if its decision can be sustained on any legal theory consistent with

       the evidence. Sims v. Sims, 770 N.E.2d 860, 864 (Ind. Ct. App. 2002).


[35]   Although most of the specific factors set forth in Child Support Guideline 9

       would appear to support apportioning at least some of the tax exemptions to

       Mother, the Guideline specifically provides that the trial court may consider

       “any other relevant factors” and that each case should be considered on an

       individual basis. In this case, Father is now the primary physical custodian of

       all three of the Children, and Mother has demonstrated an unwillingness or

       inability to abide by court orders splitting and/or alternating the tax

       exemptions. Under these circumstances, we cannot conclude that the trial

       court’s decision to award the right to claim the tax exemptions to Father was an

       abuse of discretion.


                                      5. Mother’s Significant Other


[36]   Mother also argues that the trial court abused its discretion in restricting Price

       from being present at parenting time exchanges, school pick-ups and drop-offs,

       and the Children’s extracurricular activities. Mother cites no authority in

       support of her argument that such restrictions exceeded the trial court’s

       authority, and her argument in this regard is therefore waived. See McCollough

       v. Noblesville Sch., 63 N.E.3d 334, 346 (Ind. Ct. App. 2016) (finding appellate

       claim waived for failure to cite relevant authority or make cogent argument),

       trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 23 of 28
[37]   Waiver notwithstanding, Mother’s argument fails. “In all parenting time

       controversies, courts are required to give foremost consideration to the best

       interests of the child.” A.G.R. ex rel. Conflenti v. Huff, 815 N.E.2d 120, 125 (Ind.

       Ct. App. 2004), trans. denied. The trial court’s resolution of such issues will be

       upheld if the record reveals a rational basis supporting the decision. Id. at 124-

       125 (upholding a trial court’s order prohibiting the father from encouraging or

       allowing the child to participate in holiday-related activities that conflicted with

       the tenets of the child’s and custodial mother’s religion).


[38]   As an initial matter, we note that in her issue statement, Mother characterizes

       the order as “prohibiting [Price] from any contact with the [C]hildren[.]”

       Appellant’s Brief at 34. This is a misstatement of the order; rather, the trial court

       has ordered that Mother is not to permit Price to be present at parenting time

       exchanges, school pick-ups and drop-offs, and the Children’s extracurricular

       activities. In other words, the trial court has prohibited Mother from allowing

       Price to be present at times when Father is also likely to be present, along with

       the Children. Given the long history of conflict between Father and Price in

       such situations and the obvious potential for harm to the Children resulting

       therefrom, these restrictions were reasonable, and they do not amount to an

       undue restriction on Mother’s parenting time.9 Mother’s assertion that these




       9
         Mother also appears to take issue with the trial court’s order jailing Price for direct contempt for signaling
       answers to Mother during her testimony at a hearing on August 30, 2016. Mother lacks standing to
       challenge the trial court’s order holding someone else in contempt. Furthermore, to the extent Mother argues
       that the restrictions the trial court placed on Price were an additional punishment for his prior contempt, we
       find nothing in the record to support such an assertion. Although the trial court mentioned Price’s prior

       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018          Page 24 of 28
       restrictions were in excess of what Father had requested is also inaccurate,10 and

       in any event, Mother has not directed our attention to any authority suggesting

       that the trial court is limited to ordering only such restrictions as have been

       requested by the parties. Mother has not established reversible error in this

       regard.


                                                  6. Attorney Fees


[39]   Finally, Mother challenges the trial court’s award of attorney fees. In post-

       dissolution proceedings, a trial court may order a party to pay a reasonable

       amount toward the opposing party’s attorney fees. Bessolo v. Rosario, 966

       N.E.2d 725, 733 (Ind. Ct. App. 2012), trans. denied. Trial courts have broad

       discretion in awarding attorney fees, and their decisions will be reversed only

       when they are clearly against the logic and effect of the facts and circumstances

       before the court. Id. In assessing attorney fees, the trial court may consider

       such factors as the parties’ resources, their relative earning ability, and other

       factors bearing on the reasonableness of the award. Further, any misconduct by

       a party that directly results in the other party incurring additional attorney fees

       may be taken into account. Id.




       contempt in entering the relevant restrictions, it did so to provide an example of the ways in which Price has
       behaved inappropriately with respect to these proceedings. Price’s behavior both in and out of court is
       relevant and provides ample support for the trial court’s restrictions.
       10
         Because Mother omitted Father’s request to restrict Price’s presence from her appendix, we have taken
       judicial notice thereof.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018         Page 25 of 28
[40]   Here, the trial court explained the reasons behind its decision to award attorney

       fees. Specifically, the trial court found that “based upon the parties’ respective

       incomes as well as multiple contempt findings against Mother in this matter,

       and numerous continuances requested by Mother to which Father objected, the

       Court orders the Mother to be responsible for Father’s attorney fees which have

       been incurred in the amount of $14,000.00.” July 3, 2017 Order, ¶ 22. Mother

       argues that these fees are excessive and unreasonable. We are unconvinced.


[41]   The trial court may consider a number of factors in determining the

       reasonableness of a fee, but the hours worked and the rate charged are a

       common starting point. Cavallo v. Allied Physicians of Michiana, LLC, 42 N.E.3d

       995, 1009 (Ind. Ct. App. 2015). Further, trial court judges possess personal

       expertise that they may use to determine reasonable attorney fees. Masters v.

       Masters, 43 N.E.3d 570, 577 (Ind. 2015). At the hearing on May 23, 2017,

       Father’s attorney testified that since July 2016, he had worked 42.4 hours on

       the case at a rate of $300 per hour, resulting in a bill totaling $12,720.00 at that

       time. It appears that the $14,000 amount awarded by the trial court took into

       account the fact that the hearing continued on June 13, 2017 and resulted in the

       accumulation of additional fees.


[42]   Mother argues that this award must be reversed because no evidence was

       presented concerning the reasonableness of the fees. As noted above, however,

       trial judges have personal expertise on such matters, and Mother did not cross-

       examine Father’s counsel or dispute the reasonableness of the fees requested at

       the hearing. Even more telling, however, is Mother’s own request for attorney

       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 26 of 28
       fees, which the trial court denied. Mother’s counsel filed an affidavit asserting

       that he had worked 68.8 hours on the case at a rate of $250 per hour, resulting

       in a total fee of $17,200.00. Mother’s counsel averred that his hourly rate was

       reasonable and that the amount of time expended on the case was necessary

       and justifiable. Mother’s argument that the trial court’s award of $14,000 in

       attorney fees to Father is unreasonable rings hollow in light of her own request

       for attorney fees in the amount of $17,200.


[43]   Mother also attempts to downplay her own conduct that caused Father to incur

       additional attorney fees, asserting that “only two” contempt findings were made

       and that Father had to file only “a single pleading” to compel discovery and

       that Father’s motion to quash overly broad discovery was likewise “a single

       pleading.” Appellant’s Brief at 31. These arguments are merely requests to

       reweigh the evidence. Nevertheless, we note that in addition to the two

       contempt findings made in the July 3, 2017 order, Mother was found in

       contempt on July 5, 2016, for failing to provide Father with proof of insurance

       coverage for the Children and ordered to pay $1,500 of Father’s attorney fees as

       a sanction. Mother was again found in contempt on August 30, 2016, this time

       for interfering with Father’s parenting time with M.M., and she was

       incarcerated and ordered to pay $750 of Father’s attorney fees as a sanction. As

       for Mother’s arguments concerning the effort Father’s counsel was required to

       expend to resolve discovery disputes, we note that Mother does not take into

       account the time counsel presumably spent attempting to resolve such matters




       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 27 of 28
       without the intervention of the court. Further, Mother does not dispute that she

       requested several continuances.


[44]   Mother earns far more money than Father and is consequently more capable of

       paying attorney fees, and her own misconduct and dilatory tactics directly

       resulted in Father incurring additional attorney fees. Further, Mother has not

       established that the amount awarded is unreasonable. Under these facts and

       circumstances, we cannot conclude that the trial court’s attorney fee award was

       an abuse of discretion.


[45]   Judgment affirmed.


[46]   May, J. and Vaidik C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1707-DR-1637 | February 28, 2018   Page 28 of 28